DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  “the distal clevis rotatably mount the jaw holder to the distal clevis” in lines 7-8 should be amended to --the distal clevis to rotatably mount the jaw holder to the distal clevis--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “an insulated electrical conductor and terminating at the jaw” in lines 11-12 should be amended to --an insulated electrical conductor terminating at the jaw--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo et al. (US 20100016852) (“Manzo”), Burbank (US 20100016853), and in further view of Robert (US 20180098780).
Regarding claims 1 and 10, Manzo teaches a surgical tool (see Figs. 1 and 3A-B), comprising: a drive housing (see backend mechanism 120/500, Figs. 1 and 5A-5B); an elongate shaft that extends from the drive housing (see main tube 110 that extends from backend mechanism 120/500, Figs. 1 and 5A-5B); an end effector arranged at a distal end of the elongate shaft (200, Figs. 3A-3B) and having a jaw (see 242 or 244, Figs. 3A-3B) and a jaw holder that receives and seats the jaw (see cap 241 or 243; [0025], Fig. 3B); a wrist that couples the end effector to the elongate shaft (see elements 230 and 235 coupling the end effector to the main tube 110, Figs. 3A-3B) and includes a distal clevis (230, Figs. 3A-3B) and an axle extending through the jaw, the jaw holder, and the distal clevis to rotatably mount the jaw holder to the distal clevis (see pin 235, extends through the distal clevis 230, jaws 242/244, and caps 241/243; [0025] and [0029], Figs. 3A-3B), the distal clevis defining an open-ended slot extending in a direction perpendicular to a pivot axis of rotation of the axle (see open ended slot that the ends of pin 325 are received in that open/extend in a perpendicular direction relative to the rotation axis of pin 235, see also annotated Figure 3B below); an end cap that receives an end of the axle (see end cap as indicated in annotated Figure 3B below, see also “opposite end cap” in [0036]) and is secured within the open-ended slot (as shown in Fig. 3C, the opposite end cap must be secured in the slot to constrain the blades from separating during cutting as discussed in [0036]); a pair of drive cables extending from the drive housing and terminating at the jaw holder (see drive cables 
However, it would have been obvious to one having ordinary skill in the art before the time of filing to have chosen a non-conductive material for the caps 241 and 243 as taught by Manzo if it provided the desired strength and cost (see Manzo [0025]), and additionally since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See MPEP 2144.07. 

    PNG
    media_image1.png
    593
    742
    media_image1.png
    Greyscale

However, Manzo still fails to teach wherein the axle is made of a non-conductive material that insulates the distal clevis from the electrical energy provided to the jaw.
Burbank teaches an end effector for a surgical tool (see Figs. 2A-2B) comprising an axle that extends through the jaws (see pin 235, Figs. 2A-2B and 4A), wherein the pin is made of a non-conductive material that insulates the distal clevis (230) from electrical energy provided to the jaw (see insulating material such as a ceramic to avoid voltage leakage and prevent shorting between jaws 242 and 244, [0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the axle as taught by Manzo to be made of an non-conductive material 
Regarding claims 2 and 3, Manzo further teaches wherein the end effector is configured for monopolar (see use with a grounded contact pad, [0021]) and bipolar operation (see opposite polarity AC electrical signals, [0021]).
Regarding claims 4 and 11, the limitations of claims 4 and 11 are rejected under the same design choice of materials rationale as discussed above in the rejection of claims 1 and 10. 
Regarding claim 22, Manzo further teaches a pulley defined by the jaw holder and configured to receive and seat the drive cables (see notches in cap 241 that trap crimps 255; [0025], Fig. 3B).
	
Claims 5-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo in view of Burbank and in further view of Robert (US 20180098780).
Regarding claims 5 and 12, Manzo in view of Burbank teaches the limitations of claims 1 and 10 for which claims 5 and 12 are respectively dependent upon. Manzo further teaches wherein the jaw is a first jaw (see 242, Figs. 3A-3B), the jaw holder is a first jaw holder (see 241, Figs. 3A-3B), the open-ended slot is a first open-ended slot (see slot on same side of 242 and 241 in annotated Figure 3B above), the end cap is a first end cap, and the end effector further comprises: a second jaw (see 244, Figs. 3A-3B) and a second jaw holder that secures the second jaw (see 243 with complementary posts extending into 244 to secure 244, Figs. 3A-3B), wherein the first and second jaw holders are rotatably mounted to the distal clevis at the axle (see 242 and 244, Figs. 3A-
Robert teaches an end effector (see Figs. 1 and 9) comprising two jaws (see 102 and 108) that are each rotatably mounted to a respective axle (see 318, Fig. 9) wherein first and second ends are received by two caps (see electrically insulated bushings 302 and 304; [0045], Fig. 9) that are each secured within first and second open-ended slots (see openings 306, considered open-ended slots since they have at least one “open” end to receive the first and second bushings as described in [0045], see also view of openings provided by Fig. 1) defined in each side of a distal clevis (see housing 116; [0045], Figs. 1 and 9), wherein the open-ended slots extend in a direction perpendicular to the pivot axis of rotation of the axle (openings 306 extend in a direction perpendicular to the rotation axis as shown since they have a width dimension extending perpendicular to the axis, see also substantially similar interpretation taken in annotated Figure 3B of Manzo above). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the ends of the axle and distal clevis as taught by Manzo with first and second caps receiving the ends of the axle and secured within the first and second open-ended slots defined in the distal clevis in light 
Regarding claims 6 and 14, Manzo further teaches wherein the first jaw holder comprises: a first portion that receives and secures the first jaw (see circular body and posts on 241 extending towards the jaw, Fig. 3B); and a second portion disposed on the first portion and defining a pulley that receive the drive cables (see structure defining the notch in cap 241 that traps crimp 255 extending from the circular body of 241; [0025], Fig. 3B). Manzo in view of Burbank and Robert fails to teach wherein the second portion is overmolded onto the first portion, however “overmolded onto the first portion” is a product-by-process even though product-by-process claims are limited by and defined by the process (“overmolded onto”), determination of patentability is based on the product itself. The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the product in the claim is obvious from a product of the prior art since the combination provides a second portion on the first portion as further detailed above.
Regarding claim 13, Manzo further teaches wherein a supply conductor (see metal cables 253 and 254 at crimp 256, Fig. 3B, also indirectly secured to connector 590; [0047], Fig. 5A) is secured to the first jaw at a pocket defined in the first jaw (see opening in jaws corresponding to the crimp 256 as shown in Fig. 3B, see also assembled view in Fig. 3C).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Manzo in view of Burbank, Robert, and in further view of Wang et al. (US 6699177) (“Wang”).
Regarding claim 15, Manzo in view of Burbank and Robert teaches the limitations of claim 14 for which claim 15 is dependent upon, however Manzo in view of Burbank and Robert fails to teach wherein the first portion is made of ceramic and the second portion is made of a plastic overmolded onto the first portion.
Wang teaches an electrosurgical instrument (see Figs. 1 and 13-15) wherein the instrument and the majority of the components therein are formed of stainless steel, plastic, or some other easily steralizable material (see col. 3, lines 23-45). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to have made the first portion of ceramic and the second portion of plastic based upon structural requirements and to provide easily sterilizable materials in light of Wang, and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Manzo in view of Burbank, Robert, and Wang fails to teach wherein the second portion is overmolded onto the first portion, however “overmolded onto the first portion” is a product-by-process even though product-by-process claims are limited by and defined by the process (“overmolded onto”), determination of patentability is based on the product itself. The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the product in the claim is obvious from a product of the prior art since the combination provides a second portion on the first portion as further detailed above.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo in view of Burbank and in further view of Morely et al. (US 20050240178) (“Morley”) (Cited in IDS).
Regarding claims 23 and 24, Manzo in view of Burbank teaches the limitations of claims 1 and 10, respectively, however Manzo in view of Burbank fails to teach a first recess defined in the jaw holder to receive and seat the jaw; and a spacer arranged laterally adjacent the jaw and received within a second recess defined in the jaw holder.
Morley teaches an end effector (see Figs. 16A-17) comprising a jaw (134, Fig. 17), a jaw holder (see 136, Fig. 17), and a spacer (see 138, Fig. 17), a first recess defined in the jaw holder to receive and seat the jaw (as shown in annotated Figure 17 below); and the spacer arranged laterally adjacent the jaw (as shown in Figs. 16A-17) and received within a second recess defined in the jaw holder (138 is received in the second recess as indicated in annotated Figure 17 below when assembled, see also Figs. 16A-16B). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the jaw holder as taught by Manzo in view of Burbank to have a jaw holder, spacer, and first and second recesses as required by the claims in light of Morely, the motivation being to provide improved prevention of shorts between the jaws by completely disposing insulative jaw holders around the proximal .
    PNG
    media_image2.png
    673
    762
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 20 August 2021 have been fully considered but they are not persuasive. The rejections above have also been updated.
Regarding Applicant’s argument directed to Robert failing to teach an open-ended slot that extends in a direction perpendicular to a rotation axis of the axle (see Remarks pgs. 8-9), the Examiner respectfully disagrees. The Examiner contends that 
Regarding Applicant’s argument directed to Robert failing to teach or suggest a first open-ended slot and a second open-ended slot (see Remarks pg. 9), the Examiner respectfully disagrees. The Examiner contends that openings 306 as taught by Robert are open-ended slots since they have at least one “open” end to receive the first and second bushings as described in [0045], these elongated openings are further shown from the outside view in corresponding Fig. 1 of Robert and are not shown to be closed as argued by Applicant when considering Figures 1 and 9 of Robert.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794